Name: Regulation (EU) 2018/976 of the European Parliament and of the Council of 4 July 2018 amending Regulation (EU) 2016/1139 as regards fishing mortality ranges and safeguard levels for certain herring stocks in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 16.7.2018 EN Official Journal of the European Union L 179/76 REGULATION (EU) 2018/976 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 4 July 2018 amending Regulation (EU) 2016/1139 as regards fishing mortality ranges and safeguard levels for certain herring stocks in the Baltic Sea THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EU) 2016/1139 of the European Parliament and of the Council (3) establishes a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea (the plan). The purpose of the plan is to contribute to the achievement of the objectives of the common fisheries policy and, in particular, to ensure that the exploitation of living marine biological resources restores and maintains populations of harvested species above levels which can produce maximum sustainable yield (MSY). (2) Article 1 of Regulation (EU) 2016/1139 sets out the Baltic fish stocks concerned, including the Bothnian Sea herring stock and the Bothnian Bay herring stock. In order to safeguard the full reproductive capacity of those stocks, Annexes I and II to that Regulation establish certain conservation reference points, including fishing mortality ranges and spawning stock biomass reference points. (3) The scientific evaluation of the Bothnian Sea herring stock and the Bothnian Bay herring stock conducted in 2017 by the International Council for the Exploration of the Sea (ICES) showed that those two stocks are similar. As a consequence, ICES combined the two stocks into one, changed the boundaries of its geographic distribution area and re-estimated the MSY fishing mortality ranges, as well as the relevant conservation reference points. This led to different stock definition and numerical values than the ones established in Article 1 of, and Annexes I and II to, Regulation (EU) 2016/1139. (4) Article 5(6) of Regulation (EU) 2016/1139 provides that where, on the basis of scientific advice, the Commission considers that the conservation reference points set out in Annex II to that Regulation no longer correctly express the objectives of the plan, those points may, as a matter of urgency, be submitted for revision to the European Parliament and to the Council. (5) It is appropriate to amend urgently points (e) and (f) of Article 1(1) of, and Annexes I and II to, Regulation (EU) 2016/1139 in order to ensure that the fishing opportunities for the relevant stocks are fixed in accordance with updated conservation reference points. (6) Regulation (EU) 2016/1139 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) 2016/1139 Regulation (EU) 2016/1139 is amended as follows: (1) Article 1(1) is amended as follows: (a) point (e) is replaced by the following: (e) herring (Clupea harengus) in ICES subdivisions 30-31 (Gulf of Bothnia herring);; (b) point (f) is deleted; (2) in Annex I, the entries concerning the Bothnian Sea herring stock and Bothnian Bay herring stock are replaced by the following entry: Gulf of Bothnia herring 0,15-0,21 0,21-0,21 (3) in Annex II, the entries concerning the Bothnian Sea herring stock and the Bothnian Bay herring stock are replaced by the following entry: Gulf of Bothnia herring 283 180 202 272 Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 4 July 2018. For the European Parliament The President A. TAJANI For the Council The President K. EDTSTADLER (1) Opinion of 14 February 2018 (not yet published in the Official Journal). (2) Position of the European Parliament of 29 May 2018 (not yet published in the Official Journal) and decision of the Council of 18 June 2018. (3) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1).